DECISION
The application of the above-named defendant for a review of the sentence of ten years for attempted rape, imposed on May 3rd, 1965, was fully heard and after a careful consideration of the entire matter is it decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that the sentence'was not proper, reasonable, and sufficiently lenient, the crime, the individual and the sentencing goals kept in mind, especially when it is considered that the crime carries a possible penalty of 49% years imprisonment; that the defendant has a record of several prior felony convictions, including convictions for grand larceny, burglary, and lewd and lascivious acts upon a child; that these convictions might have been used against him to secure a minimum sentence of ten years or a sentence of life or any number of years.
Contentions of the defendant that he was not guilty of the crime for which he was sentenced, or that the sentence should have been for a lesser offense, e. g. seduction or 3rd degree assault, or that fraud, deceit, or coercion induced his plea of guilty (upon which the Supreme Court found against defendant, Petition of Hunsinger, 26 St. Rep. 374, 153 Mont. 445, 456 P.2nd 304) are not within the power of this Court to consider. This Court’s only power is to, “ * * * review the judgment so far as it relates to the sentence imposed * * Section 95-2503, R.C.M.1947. “The Sentence Review Division does not reach or review errors of law resulting in an illegal sentence.” State v. Simtob, 26 St. Rep. 821, 154 Mont. 286, 462 P.2d 873, decided December 12, 1969. This Court must assume that the defendant is guilty of the crime for which he was sentenced. The contentions of the defendant, which we have mentioned, must be taken up with other courts.
We thank Leonard J. Haxby, Esq., for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.